                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JENNIFER M. COLLIS, an individual;

                 Plaintiff,                              8:18CV133

     vs.
                                                           ORDER
WEST INTERACTIVE
CORPORATION, Inc., a Delaware
corporation;

                 Defendant.



     IT IS ORDERED that the final progression order, at Filing No. 9, is
     amended as follows:

     1)    The jury trial of this case is set to commence before Laurie Smith
           Camp, Chief United States District Judge, in Courtroom 2, Roman L.
           Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
           Nebraska, at 9:00 a.m. on September 17, 2019, or as soon
           thereafter as the case may be called, for a duration of four (4) trial
           days. This case is subject to the prior trial of criminal cases and such
           other civil cases as may be scheduled for trial before this one. Jury
           selection will be held at the commencement of trial.




     Dated this 8th day of November, 2018.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
